Citation Nr: 1756182	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a December 2008 rating decision issued by the VA RO in Philadelphia, Pennsylvania.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in New Orleans, Louisiana, which now has jurisdiction over the claim on appeal.  The Board remanded this matter in January 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2012.  The transcript of the hearing is of record.


FINDING OF FACT

The evidence of record is at least in equipoise regarding whether service connection for a back disability is warranted on a secondary basis.


CONCLUSION OF LAW

The requirements for establishing service connection for a back disability on a secondary basis have been met.  38 U.S.C. §§ 1131, 5107 (b) (2002); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2002); 38 C.F.R. § 3.303 (2017).  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a back disability, to include as secondary to his service-connected bilateral foot disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed with lumbar degenerative disc disease and spinal canal stenosis with moderate right and mild left radiculopathy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to his service-connected bilateral foot disability.  There are several opinions of record.

The Veteran underwent a VA spine examination in October 2011.  The VA examiner stated that the Veteran's back condition was not at least as likely as not proximately due to or the result of his service-connected bilateral foot disability.  The examiner reasoned that the Veteran's separation examination noted no complaints of back pain and that a private physician's letter from April 2006 did not provide any supporting evidence that the back condition was secondary to a foot condition.  However, the Board determined in its January 2014 remand, that this opinion was inadequate as the VA examiner did not adequately address whether the Veteran's back disability was aggravated by the bilateral foot disability, nor adequately address whether the Veteran's back disability was etiologically related to or caused by service, to include the documented in-service complaints of low back pain and painful feet.

In October 2012, the Veteran's private physician submitted a statement regarding the Veteran's claim.  The private physician opined that the Veteran's foot surgeries resulted in gait changes and thus resulted in his chronic lumbago.  The examiner reasoned that during service the Veteran developed severe pes planus and required surgery on both feet.  Following this the Veteran's feet continued to be painful and developed eversion of the ankle with lower back pain.  The pain persisted in the feet and back and eventually, the Veteran had lumbar spine surgery for a ruptured disc.  The examiner stated that the Veteran continues to have lower back pain and sciatica and a recent MRI revealed spinal stenosis, matted cauda equine, and multi-level degenerative spondylosis with neural foraminal narrowing.

In January 2014, the Veteran was afforded another VA examination for his back condition.  The examiner opined that it was not at least as likely as not that the Veteran's current back disability was aggravated by the service-connected foot disability.  Further, the examiner opined that it was not at least as likely as not that the Veteran's current back disability had its origin in service or was in any way related to the Veteran's military service, to include the documented in-service complaints of low back pain and painful feet.  

Regarding aggravation, the examiner reasoned that in a 1996 VA foot examination, the Veteran had normal gait and movement.  Therefore, the examiner stated that the foot condition was unlikely to have significantly altered the Veteran's spine condition to result in the 2001 surgery.  In addition, the June 2008 VA foot examination had an opinion that the functional impact of the feet conditions would not affect manual labor or a sedentary job as there had not been any changes, traumas, or further injury to the Veteran's feet.  The examiner stated that if the Veteran's foot condition did not affect his function/occupational activity, it was unlikely to have affected his lumbar spine condition.  Moreover, radiographic foot studies suggested mild disease with minimal progression.  Lack of progression would make aggravation of the spine condition medically unlikely.  The examiner looked to the April 2006 private physician's letter which indicated an intervening motor vehicle accident in 2005 which exacerbated the Veteran's lumbar spine condition.  Finally, the examiner stated that studies indicated an estimated 10 to 15 percent of spinal decompression surgery with laminectomy and/or fusion may fail to alleviate pre-surgical symptoms and result in long-term complications.  The examiner stated that this was more likely the cause of the progressive back condition, rather than the Veteran's service-connected foot conditions.

Regarding direct service connection, the examiner reasoned that service treatment records were silent on an in-service back injury, diagnosis or treatment.  Lumbar x-rays were normal in 1991 and lay statements from the wife stated that the back condition started after they met in 1991.  The examiner stated that this would indicate the lumbar spine condition did not start within the first year after military separation and did not establish a chronic condition from the time of military service.  The Veteran underwent multiple level laminectomy, decompression and discectomy in 2001, indicating the development of significant lumbar spine disease which had developed since 1991, which the examiner suggested showed a new and separate lumbar spine condition.  Further, the examiner said that the degree of pathology in the spine could not be attributed to military service based on service treatment records evidence, either temporally or to a condition which occurred in service.  The examiner said that the April 2006 private physician's letter stated that back surgery was for herniated disc.  While the Veteran's lay statement in April 2008 indicated back spasms in-service, it was medically unlikely that spasms would cause this degree of spine disease resulting in the surgery that was performed in 2001.  Finally, as stated above, the 1996 VA foot examination indicated normal gait and movement.  Lack of abnormal gait at this time would make the development of the advanced lumbar spine pathology less than likely to be related to the service-connected foot conditions.

The Board acknowledges that the January 2014 VA examiner provided a negative opinion on whether the Veteran's back disability was due to his service-connected bilateral foot disability.  The private October 2012 opinion, however, establishes that it was likely that the Veteran's back disability was caused by the service-connected bilateral foot disability.  Accordingly, the Board finds that the evidence is at least in equipoise regarding whether service connection for a back disability is warranted on a secondary basis.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service-connection for a back condition is warranted on a secondary basis.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.

ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral foot disability.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


